Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 3, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00428-CV
____________
 
KCTC, INC., Appellant
 
V.
 
MARYLAND CASUALTY COMPANY, Appellee
 

 
On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2006-81204A
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 23, 2009.  On January 25, 2011, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Chief Justice Hedges and
Justices Frost and Christopher.